Citation Nr: 0911613	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for claimed 
endometriosis and chronic pelvic pain.

2. Entitlement to service connection for claimed ovarian 
cysts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1999 to 
February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the RO in Waco, Texas.  The claims file was subsequently 
transferred to the RO in Washington, DC.  

In June 2007, the Board remanded the issues presently on 
appeal to the RO for additional evidentiary development.  

The Veteran was scheduled to undergo a VA examination in 
January 2009, but cancelled it because she was moving.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The claimed gynecological disorders manifested by 
endometriosis with pelvic pain and cystic ovaries were not 
noted at the time of the service entrance examination.  

3.  The objective medical evidence shows that the claimed 
gynecological disorders were likely present to some degree 
prior to her entering active service.  

3.  The competent evidence while somewhat probative is not 
clear and unmistakable in showing that the claimed 
gynecological disorders were not aggravated by service.  

4.  The currently demonstrated endometriosis with pelvic pain 
and cysts on the ovaries are shown to have become symptomatic 
during service and to have advanced to the point where the 
Veteran was prevented from engaging in her duties consistent 
with and previously accomplished during her period of active 
duty of more than two years.  

5.  Any current condition manifested by polycystic ovaries is 
shown as likely as not to be due to manifestations that were 
demonstrated during service.  


CONCLUSIONS OF LAW

1.  As the Veteran is presumed by operation of law to have 
been sound at the time of her entry into service, her 
disability manifested by endometriosis with pelvic pain and 
cysts of the ovaries is due to disease on injury that was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).  

2.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by polycystic ovaries is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the criteria, and in view 
of the fully favorable action taken hereinbelow, the Board 
finds that further notification and development action needed 
to render a fair decision on the issues on appeal are not 
required.  


II.  Analysis

The Veteran is asserting that service connection for 
endometriosis, to include chronic pelvic pain, and ovarian 
cysts is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

A veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the Veteran' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In the present case, the Veteran's service treatment record 
(STR) includes her November 1999 enlistment examination 
report, which did not note endometriosis, chronic pelvic pain 
or ovarian cysts.  Similarly, on the accompanying self-report 
of medical history, the Veteran did not note any pertinent 
disorder.  In fact, she indicated that she had never been 
treated for a female disorder.  

Since neither disorder was noted in the entrance examination 
report, the presumption of soundness can only be rebutted if 
there is clear and unmistakable evidence, as noted above, 
demonstrating that the disorders existed before acceptance 
and enrollment and were not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In that regard, the record includes private medical records 
showing that the Veteran underwent treatment for 
endometriosis and ovarian cysts prior to service.  In 
particular, a March 1999 private (non-VA) treatment note 
reported that the Veteran was seen by a gynecologist four 
months earlier and had been advised that she probably had an 
ovarian cyst.  

A private pelvic abdominal worksheet from later in March 
1999, noted the presence of a 1.9 cm simple cyst; a separate 
note reported that this cyst was found by sonogram.  

Finally, a May 1999 private operative report documented 
findings of several small follicular-type cysts, left ovary.  
The final diagnosis was that of endometriosis on left 
peritoneal biopsy.  

In light of this evidence, the Board finds that the claimed 
conditions are shown to have likely existed prior to her 
active service.  For the presumption of soundness to be 
rebutted; however, there must also be clear and unmistakable 
evidence that the disorders were not aggravated by active 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Accordingly, the Board must first determine whether there has 
been any measured worsening of the disability during service, 
and then whether this constitutes an increase, permanent in 
nature, in the disability.  Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  

The presumption of aggravation is triggered by evidence that 
a preexisting disability has undergone a permanent increase 
in severity during service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 (1999); 
Beverly v. Brown, 9 Vet. App. 402 (1996).  

Aggravation of a pre-existing injury may not be conceded 
where the disability underwent no increase in severity during 
service, on the basis of all the medical evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. §1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

In the present case, the STR shows that the Veteran 
participated in a Physical Evaluation Board (PEB) proceeding 
during service in November 2001.  According to the record of 
the proceeding, the Veteran's endometriosis was diagnosed in 
May 1999, which was seven months prior to her entry into 
active service.  

The PEB also found that there was compelling evidence to 
support a finding that the Veteran's disorder existed prior 
to service and was not permanently aggravated therein.  The 
PEB recommended that the Veteran be separated from service.  

The PEB's recommendation was based upon a Medical Evaluation 
Board proceeding, which determined that the Veteran's 
endometriosis existed prior to service and was not 
permanently aggravated by service.  

The Veteran's treating gynecologist was a member of the 
Medical Evaluation Board.  The report of an examination that 
she performed in October 2001 was attached to the Medical 
Evaluation Board's determination.  

The treating OB/GYN noted that the Veteran was known to have 
had pelvic pain prior to her entry into service, but entered 
service and was able to perform her duties until a few months 
prior, at which time her pelvic pain symptoms had increased.  

The service physician also noted that a July 2001 laparoscopy 
confirmed that the appearance of the peritoneum was 
consistent with endometriosis.  The examiner then provided a 
diagnosis of endometriosis.  

In describing the status of the disorder at that time, the 
service examiner noted that the Veteran had found it 
increasingly difficult to deal with her symptoms while also 
performing the required physical fitness and training.  

The Board also notes that the STR includes a May 2001 
treatment note, which documented that the Veteran presented 
with recurrence of symptoms.  In a separate May 2001 
treatment note, the Veteran's preexisting pain had increased 
over the previous 6 months.  

Other treatment records in the STR include a December 2001 
cytology gynecological report that noted a final diagnosis of 
endocervical cells present; benign cellular changes - 
reactive; cellular changes associated with 
inflammation/repair.  A January 2002 postoperative report 
noted diagnoses of endometriosis, chronic pelvic pain, and 
left ovarian cyst.  

Following service, the record includes a February 2003 
emergency care record, which noted a history to include that 
of a large cyst having burst in 2000.  A December 2003 
treatment note included a diagnosis of endometriosis with 
ovarian cysts.  

In connection with her present claim, the Veteran underwent a 
VA gynecology examination by a physician in July 2002.  After 
reviewing the relevant medical history documented in the 
claims file, the examiner noted that the history included no 
abnormal Pap smears while on active duty.  

The Veteran was known to have had endometriosis prior to 
entering active duty and at least one or two laparoscopic 
procedures had been performed prior to induction.  The 
Veteran's pelvic pain continued during service.  She had a 
laparoscopy in July 2001, which revealed the presence of 
endometriosis and patent fallopian tubes; she was then placed 
on medication.  

In January 2002, the Veteran underwent a laparoscopy due to 
increased pain, which found left ovarian endometrioma that 
was aspirated.  Her last gynecological examination was in 
December 2001; a Pap smear was negative.  

The VA examiner also documented the Veteran's current 
complaints, including continued pelvic pain, severe pain with 
menses, and dyspareunia.  The examiner then performed a 
physical examination and provided a diagnosis of 
endometriosis that existed prior to active service and proven 
by laparoscopy during service.  

In February 2005, the Veteran underwent a second VA 
gynecological examination.  
Although the examiner did not have the claims file for 
review, she documented a medical history as provided by the 
Veteran, which was consistent with the medical evidence of 
record.  

The VA examiner also documented the Veteran's current 
complaints and performed a thorough clinical examination.  
The examiner provided the following assessment:  
endometriosis prior to the end of service, but not aggravated 
by active service; cystic ovaries with a cyst on ovaries 
during a 2002 laparoscopy, but not definitely diagnosed as 
polycystic ovary (PCO); a diagnosis of polycystic ovaries 
occurred after separation, including a current 2 cm cyst on 
the left ovary, which was persistent; the disorder was likely 
to be chronic.  

In connection with a February 2005 addendum opinion, the VA 
examiner reviewed the claims file and provided a more 
detailed medical history.  In particular, she noted a 
diagnostic laparoscopy in April 1999, and a one-year history 
of pelvic pain prior to that diagnosis.  The examiner also 
noted severe pelvic pain in December 1999 and diagnostic 
laparoscopy in July 2001, which showed probable endometriosis 
and pelvic adhesive disease, but no ovarian cysts.  

An August 2001 pelvic ultrasound was noted to show two 
ovarian cysts, one with septation; polycystic ovaries was not 
definitively diagnosed.  Finally, the examiner opined that 
she, in accordance with the Veteran's treating physician 
during service, did not feel that active service aggravated 
the Veteran's endometriosis, since the disorder existed prior 
to service.  

As noted, the Veteran recently did not report for a scheduled 
VA examination.  

Upon review of the evidence, the Board finds that the 
Veteran's currently diagnosed conditions were likely present 
in some form prior to service.  

However, the medical evidence, on the other hand, does not 
serve to establish clearly and unmistakably that the claimed 
conditions were not aggravated by active service.  See 
38 C.F.R. § 3.306(a).  

The overall record shows that the Veteran's symptoms 
increased in severity during service so that she was 
prevented from performing her duties after completing over 
one year of active service.  The medical opinions in this 
regard lack the requisite probative weight to support a 
finding that any preexisting condition unequivocally was not 
aggravated by active service.  Accordingly, by operation of 
law, the Veteran is entitled to the presumption of soundness.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Since the Veteran is presumed to be sound when she entered 
service, the Board must now examine the service treatment 
record and the postservice evidence to determine whether she 
now suffers from current disability due to disease or injury 
that was incurred in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As noted, the evidence in the present case shows that the 
Veteran underwent extensive treatment for endometriosis, 
pelvic pain, and ovarian cysts during service.  In fact, she 
was separated from service due to the disorders.  The record 
also shows that the Veteran sought continuous treatment 
immediately following service.  

In support of her claim, the Veteran has asserted that, 
although she had a history endometriosis before enlistment, 
which included one surgery, she was asymptomatic upon entry.  
Her duties as a military police officer caused increased 
pain; eventually, the pain prevented her from performing her 
duties.  The Veteran also asserts that, although surgery in 
May 1999 showed ovarian cysts, they were common in 90 percent 
of women.  She explained that the cysts, which were due to 
hormonal changes, turned her ovaries polycystic.  

The Veteran, as a layperson, is competent to report on the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone, 8 Vet. App. at 403; 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, 
her lay statements to this extent constitute competent 
evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report on that of which he or she has 
personal knowledge).  

However, the competent evidence clearly shows the presence of 
endometriosis and left ovarian cysts both when evaluated in 
service and shortly thereafter when she underwent actual 
treatment for the condition.  In addition, the Board finds 
the evidence to be in relative equipoise in showing that the 
currently demonstrated polycystic ovaries as likely as not 
are due to conditions that are now found to have been 
incurred in service.  

Accordingly, service connection for the currently diagnosed 
endometriosis with pelvic pain, and polycystic ovaries is 
warranted.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  


ORDER

Service connection for endometriosis with pelvic pain and 
ovarian cysts is granted.  

Service connection for polycystic ovaries is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


